Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 26 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Marly, 26 October 1778
      
      I only responded, gentlemen, to the first part of the letter that you did me the honor to write on the 12th of this month, but the second part also contains some interesting points. Without a doubt it would be desirable, if possible, to return to their mother country those American sailors who, through either habit or violence, had been attached to the English service, and thereby achieve the double advantage of increasing American forces while decreasing those of the enemy. But the means to do so seem as difficult to me as they do to you, and in the present state of things one should not delude oneself as to the outcome. Your request that, at least, those subjects of the United States pressed into the English service since the war began be returned to you deserves careful consideration, and I will bring it to His Majesty’s attention presently. As to the release of the four prisoners for whom you specifically request freedom, it is with much pleasure that I am giving orders to Dinant so that they may be placed at your disposal. I have the honor to be, with the utmost consideration, gentlemen, your very humble and very obedient servant
      
       De Sartine
      
     